Opinion filed May 23, 2019




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-19-00069-CV
                                             ___________

                     MICHAEL MCLANE FLOYD, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

                         On Appeal from the 132nd District Court
                                 Scurry County, Texas
                              Trial Court Cause No. 26319

                           MEMORANDUM OPINION
        Appellant has filed in this court a motion to dismiss this appeal. He states that
he has consulted with his counsel and “has decided to dismiss his appeal in this
cause.” Appellant indicates that the State does not oppose his motion. In accordance
with Appellant’s request, we dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


May 23, 2019                                                                PER CURIAM
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.